PER CURIAM.
This is an administrative appeal of a final order of the Unemployment Appeals Commission affirming a determination of an appeals referee that the appellant, Connie D. Borgard, was disqualified from receiving unemployment benefits because she voluntarily left her employment without good cause attributable to the employer. We affirm.
The appeals referee heard the conflicting testimony of the witnesses and made findings contrary to the position of Ms. Borgard. Credibility determinations are *1036within the discretion of the hearing officer, as finder of fact. See Andrus v. Florida Dept. of Labor and Employment Sec., 379 So.2d 468 (Fla. 4th DCA 1980). As there was competent substantial evidence to support the findings of the referee, we will not reverse. See Studor Inc. v. Duren, 635 So.2d 141 (Fla. 2d DCA 1994).
AFFIRMED.
SAWAYA, C.J., MONACO and TORPY, JJ., concur.